PER CURIAM.
In seeking to modify a previous order of the trial court placing custody of two dependent children in the Division of Family Services, the maternal grandparents primarily urge this court that our decisions in In Re R. J. C., 300 So.2d 54 (Fla.App.1st 1974), and Van Meter v. Murphy, 287 So.2d 740 (Fla.App.1st 1973), require a reversal and the placement of the children into their custody.
The basic predicate of the maternal grandparents is that Florida .Statute 39.-10(6) which provides:
“(6) In all cases in which one or both of the parents of a child is unable or unfit to be awarded custody and in which the child has a close relative who is fit, ready, able, and willing to be awarded such custody, the court shall award the custody of the child to such close relative and not to any foster home or agency of the state.”,
as a matter of law, supports their contention. We have carefully reviewed this record and find that a dispute of fact existed as to the fitness of these close relatives to be awarded the custody of the subject children, and that such question of fact was resolved against them by the trier.
AFFIRMED.
RAWLS, Acting C. J., and MILLs and SMITH, JJ., concur.